DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
 
Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 Line 1: The recitation “the pivotal axis” should be amended to --the axis of the support shaft-- to remain consistent with the previous recitations of the claim element (Claim 1 Lines 2-3).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smale (US 5,662,001).
Regarding Claim 1, Smale discloses a shift device (see Abstract) comprising: 
A shift body (20) that is provided with a grip section (24) and that is pivoted around an axis of a support shaft (see Fig. 1, showing a ball 22 with an unnumbered shaft coming out of the page in the center of the ball that the shift body pivots about) to change a shift position (see Col. 2 Lines 52-55, disclosing Neutral, Reverse, and Forward gear shift positions).
A restriction section (48) that is disposed in a restricting position to restrict changing of the shift position of the shift body (see Col. 3 Lines 36-39), and that is moved from the restricting position (see Fig. 3) to a non-restricting position (see Fig. 2) to permit changing of the shift position of the shift body (see Col. 3 Lines 44-53).
An operation section (80) that is configured to be operated (see Col. 3 Lines 22-25, disclosing using an ignition switch and key to control the restriction section).
A rotation section (58) having a rotation position that is changed by operation of the operation section so that the restriction section is moved from the restricting position to the non-restricting position (see Figs. 2 and 3; see also Col. 3 Lines 22-43, disclosing that a solenoid 66 is used to rotate the rotation section which is part of a linkage that moves the restriction section 48 into friction contact with a hooked level 34 on the shift body) the restriction section being moved as the rotation position is changed (see Figs. 2 and 3, showing that the restriction section link 48 linearly moves and pivots as the rotation position of the rotation section is changed).
Wherein the grip section and the rotation section are disposed at opposite sides radially relative to the axis of the support shaft (see Fig. 1, showing that the grip section and the rotation section are on opposite sides of the support shaft, and accordingly are on opposite radial sides). 
Wherein the shift body has a longitudinal axis (see Fig. 1, showing that the shift body is cylindrical in shape and accordingly the axial direction is associated with the longitudinal axis). 
Wherein the rotation section is disposed at an opposite side of the longitudinal axis with respect to the grip section (see Fig. 1, showing that rotation section is located to the left as the figure is oriented with respect to the longitudinal axis).
Regarding Claim 2, Smale further discloses the shift device of claim 1, wherein a dimension of the rotation section in a radial direction of a rotational direction of the rotation section changes (see Fig. 1, showing that the rotation section is not circular in shape, and is instead an elongated link in shape, and accordingly the radial dimension changes along different radials associated with a rotation direction about rotation point 64).
Regarding Claim 8, Smale further discloses the shift device of claim 1, wherein the pivotal axis of the shift body is disposed between the rotation section and the grip section (see Fig. 1, showing in an up/down direction as the figure is oriented that the axis of the support shaft or “pivotal axis” is between these two elements).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658